DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krause et al., U.S. PG-Pub 2018/0065235.
Regarding claims 1 and 4-6, Krause et al. discloses a flexible shaft, comprising: a tubular body (200) extending along a central longitudinal axis (215), the tubular body having a proximal end and a distal end opposite the proximal end; and a sinusoidal slot (202) defined by the tubular body and extending along a helical path around and along at least a portion of the tubular body between the proximal end and the distal end, wherein the helical path extends around the portion of the tubular body for a plurality of rotations, wherein the slot defines at least two teeth (220, 222), that are dovetail-shaped, adjacent one another along a direction parallel to the central longitudinal axis, each tooth of the two teeth having a feature, and wherein a line extending through center points of the features on the two teeth is angular offset from the central longitudinal axis; wherein the flexible shaft is configured to ben about the central longitudinal axis (examiner annotated Fig. 2A below).

    PNG
    media_image1.png
    475
    729
    media_image1.png
    Greyscale

Regarding claims 2 and 3, Krause et al. discloses wherein the slot (202) further defines a first tooth (220) and a second tooth (222) separated from the first tooth by the slot (via spacing 204), and wherein the proximal end of the tubular body is configured to receive a rotation force about the central longitudinal axis (215) in a first direction which causes the first tooth to contact the second tooth such that the rotational force is imparted from the first tooth to the second tooth; and wherein the slot further defines a third tooth (also 220) spaced from the second tooth (222) (via slot spacing 204), wherein the proximal end of the tubular body is configured to receive a rotation force in a second direction about the central longitudinal axis (215) opposite the first direction which causes the third tooth to contact the second tooth such that the rotational force is imparted from the third tooth to the second tooth (Fig. 2A).
Regarding claims 7-9, Krause et al. discloses wherein the tubular body (200) defines a lumen extending therethrough, the tubular body having an interior surface that defines the lumen and an exterior surface spaced radially from the interior surface in a direction orthogonal to the central longitudinal axis (215), and wherein the slot (202) extends through the tubular body between the exterior surface to the interior surface; wherein the tubular body (200) further defines a first stress relief opening adjacent a first end of the slot (202) and a second stress relief opening adjacent a second end of the slot; wherein the first and second stress relief openings are circular openings (examiner annotated Fig. 2A above).
Regarding claims 10-14, Krause et al. discloses wherein the proximal end (26) is configured to be removably coupled to a handle, a drill chuck, a screwdriver, a ratchet, or another flexible shaft; wherein the distal end (22) is configured to be coupled to a screwdriver tip, a drive bit, a reamer, or another rotating end effector (Fig. 6); wherein each tooth (220, 222) has a first side and a second side spaced from the first side, and wherein the feature of each tooth is a flat crown extending between the first and second side; and wherein the line is angularly offset from the central longitudinal axis (215) by an angle between 1 degree and 90 degrees (examiner annotated Fig. 2A above).
Regarding claims 15 and 18, Krause et al. discloses a flexible shaft, comprising: a tubular body (200) extending along a central longitudinal axis (215), the tubular body having a proximal end and a distal end opposite the proximal end; and a slot (202) defined by the tubular body and extending along a helical path around and along at least a portion of the tubular body between the proximal end and the distal end, wherein the helical path extends around the portion of the tubular body for a plurality of rotations, wherein the slot defines at least two teeth (220, 222) adjacent one another along a direction parallel to the central longitudinal axis, each tooth of the two teeth having a feature, and wherein a line parallel to the central longitudinal axis intersects a different point on each feature of the two teeth; and wherein the flexible shaft is configured to bend about the central longitudinal axis (examiner annotated Fig. 2A below).

    PNG
    media_image2.png
    464
    729
    media_image2.png
    Greyscale

Regarding claims 16 and 17, Krause et al. discloses wherein the slot (202) further defines a first tooth (220) and a second tooth (222) separated from the first tooth by the slot (via spacing 204), and wherein the proximal end of the tubular body is configured to receive a rotation force about the central longitudinal axis (215) in a first direction which causes the first tooth to contact the second tooth such that the rotational force is imparted from the first tooth to the second tooth; and wherein the slot further defines a third tooth (also 220) spaced from the second tooth (222) (via slot spacing 204), wherein the proximal end of the tubular body is configured to receive a rotation force in a second direction about the central longitudinal axis (215) opposite the first direction which causes the third tooth to contact the second tooth such that the rotational force is imparted from the third tooth to the second tooth (Fig. 2A).
Regarding claims 19 and 20, Krause et al. discloses a modular flexible shaft comprising: a tubular body (200) having a proximal end and a distal end opposite the proximal end, the tubular body extending along a central longitudinal axis (215) between the proximal end and the distal end; and a slot (202) extending along a helical path around and along at least a portion of the tubular body between the proximal end and the distal end; and a modular connection (22) disposed on the distal end, the modular connection being configured to releasably couple to a modular component, wherein the helical path extending around the portion of the tubular body for a plurality of rotations, wherein the slot defines a least two teeth (220, 222) adjacent one another long a direction parallel to the central longitudinal axis, each tooth of the two teeth having a feature, and wherein a line extending through center points of the features on the two teeth is angularly offset from the central longitudinal axis; wherein the modular connection includes a screwdriver tip, a drive bit, a reamer, or another rotating end effector (examiner annotate Fig. 2A below, Fig. 6 and paragraph [0104]).

    PNG
    media_image3.png
    588
    902
    media_image3.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/Primary Examiner, Art Unit 3775